DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 08/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant is introducing what is referring to the acronyms of “MD” and “CD” meaning that “MD” is a machine direction that is parallel to the direction of movement of a product on a machine, and “CD” refers to cross direction which is a direction perpendicular to the machine direction.  This amendment to the specification raises new matter issues added to the specification because nowhere in the written description is a disclosure about directions parallel and/or perpendicular to a machine direction.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 13 and 15, recited language “MD coefficient of friction” represents a written description issue because it is unclear from the specification the meaning of “MD”.  Nowhere in applicant’s specification is a disclosure of the meaning for “MD”.  Applicant’s specification uses terms, such as “MD tensile”, “MD stretch”, and/or “MD coefficient of friction” however nowhere in the specification is a disclosure for the meaning of “MD”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13 and 15 are rejected for the reasons explained in the 112, first paragraph, above.  It is unclear the meaning of “MD” used in the claim as “MD coefficient of friction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) in view of Hausmann (US 2017/0210103).
Claim 1 and 3
Anklam discloses a heat shrunk bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls each individually packaged by a first package material and arranged relative to one another so as to form a bundle, the bundle being packaged by a second package material, wherein a substantial portion of the inner surface of the second package material is in contact with the first package material of the plurality of paper product rolls and is nonstick relative to the first package material (see [0059]).  Anklam further discloses the first and second packaging materials formed from high density polyethylene and low density polyethylene (see [0136]) which are heat shrinkable plastics through the use of a heat tunnel (see [0008]).  Anklam does not disclose the second package including laser energy absorbing material.  However, Hausmann discloses a heat shrinkable multilayer film including plurality of layers which could include additives, such as dyes or pigments/laser energy absorbing material in an amount from 0.01 to 5 weight percentage, which could be incorporated by any known process (see [0036] and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of the first or second package materials including the additives as taught by Hausmann as an additional additive provided to the heat shrinkable plastics for aesthetic purposes of any of the first and second package materials.
Claims 4 and 5
Anklam further discloses the first packaging material further comprises an antistatic additive, such as ethoxylated surfactants (see [0137]).
Claims 9 and 10
Anklam further discloses first packaging material further comprises an anti-block additive, such as calcium carbonate, sodium carbonate, or talc (see [0138]).
Claim 16
Anklam further discloses the second package material forms an outer wrapper, the outer wrapper comprising at least one end seal (see [0010]).
Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Munck (3,424,306) and Hausmann (US 2017/0210103).
Claim 1
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a second package material (12), wherein a substantial portion of the inner surface of the second package material is in contact with the first package material of the plurality of paper product rolls and is nonstick relative to the first package material (see [0038], [0040], [0042] and figures 1 and 3).  Heilman discloses the second package material is an overwrap of film or a polymer film.  The examiner is interpreting the term nonstick as the ordinary meaning of an article not attached or bonded to another.  Regarding the limitation of the bundled product being heat shrunk, Munck discloses packages are known to be formed from thermoplastic wrappers of heat shrinkable material to form tight packages (see abstract and column 1 lines 24-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer film of Heilman and being of a thermoplastic heat shrinkable material and formed by heat shrunk as taught by Munck because it is known the uses of heat shrinkable material being heat shrunk to form tight packages.  Heilman and Munck does not disclose the second package including laser energy absorbing material.  However, Hausmann discloses a heat shrinkable multilayer film including plurality of layers which could include additives, such as dyes or pigments/laser energy absorbing material in an amount from 0.01 to 5 weight percentage, which could be incorporated by any known process (see [0036] and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of the first or second package materials including the additives as taught by Hausmann as an additional additive provided to the heat shrinkable plastics for aesthetic purposes of any of the first and second package materials. 
Claim 16
Heilman further discloses the second package material forms an outer wrapper, the outer wrapper comprising at least one end seal (14) (see [0042]).
Claim 17
Heilman further discloses the at least one end seal comprises a middle portion (defined by middle of the seal 14) made up of two overlapping layers (defined by portion of the wrapper on top of the bundled product and attached to the portion of the wrapper on bottom of the bundled product) of the second package material and side portions made up of at least three overlapping layers (defined by overlapping layers at the sides folded in combination with the layers of material forming the end seal) of the second package material (see figures 1, 2b and 3).
Claim 18
Heilman further discloses the at least three overlapping layers of the second package material that form the side portions of the at least one end seal are fused to one another so that there are no openings between the at least three overlapping and fused layers.  Heilman discloses the bundled product has the end seal and gusset seals on the sides (see [0040]) which are attached together by heat seal (see [0038]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 1 above.
Anklam as modified discloses the laser energy absorbing material is selected from a dye or pigment.  Anklam does not disclose the required grams force to separate the second package material from the first package material as tested in accordance with an ASTM D882-10 peel test method, wherein the separation is achieved without tearing of the first and second package materials.  However, according to Applicant’s Detailed Description, paragraph [0031], the second package material used in the instant application is the same as the second packaging material used from Anklam.  Therefore, the second packaging material disclosed by Anklam should require 100 grams force or less to separate the second package material from the first package material as tested in accordance with an ASTM D882-10 peel test method, wherein the separation is achieved without tearing of the first and second package materials.  From the argument the force required to separate the second packaging material from the first package material is not 100 force grams or less as tested from ASTM D882-10 peel test method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second package material requiring less than 100 force grams to be separated from the first package material for easy and faster opening of the bundled product by the user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272), Munck (3,424,306) and Hausmann (US 2017/0210103) as applied to claim 1 above, and further in view of Turner (US 2013/0067861).
Heilman further discloses the first packaging material could be a polymer film (see [0046]).  Heilman fails to disclose the first packaging material comprises a resin that includes high density polyethylene and low density polyethylene.  However, Turner discloses both, high-density and low-density polyethylene are useful polymeric plastic materials for packaging (see [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer film of the first packaging material formed from high-density and low-density polyethylene as taught by Turner because those are known and useful polymeric plastic materials for packaging. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 5 or 9 above, and further in view of Medoff (US 2007/0045456).
Claims 6 and 7
Anklam does not explicitly disclose the required antistatic aadditives.  However, Medoff discloses lubricants or antistatic agents, such as ethoxylated fatty acid amine, carbon black, and metal fillers are known in the art (see [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ethoxylated fatty acid amine, carbon black, and metal fillers as the type of antistatic agent in the first packaging material because those are known types of lubricant or antistatic agent in the art. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 4 or 9 above, and further in view of Hughes (3,933,244).
Claims 8 and 11
Anklam does not disclose the amount of antistatic or anti-block additive.  However, Hughes discloses antistatic additives/slip agents in small amounts or anti-block additives in higher amounts incorporated into polyethylene films, i.e. between 0.1 to 0.5 by weight, as slip agents reduce the coefficient of friction in the films (see column 4 lines 10-31).  The percentage by weight disclosed by Hughes includes the required amount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam including either antistatic or anti-block additives in any desired amount, i.e. between 0.05-20wt%, to lower the coefficient of friction to provide and/or depending the desired slip properties of the packaging material.  
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103); or Heilman (US 2012/0205272), Munck (3,424,306) and Hausmann (US 2017/0210103) as applied to claim 1 above, and further in view of Enzinger (US 2009/0208717).
Claim 12
None Anklam nor Heilman and Munck discloses the first packaging material comprising an inside surface treated with corona plasma.  However, Enzinger discloses corona plasma is a known treatment to increase adhesion to printing inks, adhesives, or metal layers to shrink films (see [0034] and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam or Heilman and Munck including corona plasma treatment as taught by Enzinger to promote adhesion of printing inks into the packaging materials of the bundled product.
Claim 14
Anklam discloses polyethylene for the second packaging material (see [0136]).  Regarding the language of coextruded, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e second package material, does not depend on its method of production, i.e. coextruded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Enzinger discloses polymer films which are coded are known to be inexpensive to produce (see [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam being coextruded as taught by Enzinger for a cheaper manufacturing cost of the packaging materials.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Munck (3,424,306) and Yannuzzi, Jr. (5,814,382).
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a wrapper (12) made of a second package material, wherein folded gusset portions (4) of the second package material are formed by heat seal and a substantial portion of the inner surface of the second package material is in contact with the first package material of the paper product rolls and is nonstick to the first package material (see [0038], [0040], [0042] and figure 1).  Heilman discloses the second package material is an overwrap of film or a polymer film.  Regarding the limitation of the bundled product being heat shrunk, Munck discloses packages are known to be formed from thermoplastic wrappers of heat shrinkable material to form tight packages (see abstract and column 1 lines 24-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer film of Heilman and being of a thermoplastic heat shrinkable material and formed by heat shrunk as taught by Munck because it is known the uses of heat shrinkable material being heat shrunk to form tight packages.  Regarding the limitation of the folded gusset portions of the second package material comprising adhesive, Yannuzzi, Jr. discloses heat seal adhesive is known to bond gusset portions (see column 3 lines 55-60 and column 8 lines 51-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gusset portions sealed with heat sealed adhesive rather than heat seal since both sealing methods in the art.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.  Regarding applicant’s amendment to the specification disclosing what is referring with the acronyms “MD” and “CD”, the examiner takes the position that those terms of machine direction and cross direction raises issues of new matter added to the specification because nowhere in the written description is a disclosure about directions parallel and/or perpendicular to a machine direction.  Regarding applicant’s argument of the prior art rejection, the examiner is interpreting the term nonstick as the ordinary meaning of an article not attached or bonded to another.  In the prior art of Anklam and Heilman, both discloses a paper product individually packaged by a first package material and arranged one relative to another forming a bundle, then that bundle packaged by a second package material.  The examiner points out that once the bundle, which is formed by individual paper products packaged by the first packaged material, then the exterior surface of the first package material will be in contact with the interior surface of the second package material in a nonstick relative to each other because no adhesive is between the first package material and the second package material.  Furthermore, it is noticed that in the rejection of Anklam, both, first and second package materials are plastics (see [0136]).  In same way, Heilman discloses the first and second package materials are plastics (see [0042] and [0046]).  The plastics disclosed by Anklam and Heilman are equivalent type of plastics to the package materials used by the applicant for the first and second package materials (see MPEP 2112 V).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736